1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK M. McMILLIAN,                           )   Case No.: 1:19-cv-00444-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING DISMISSAL OF FAILURE
                                                     )   TO PROTECT CLAIM
14                                                   )
     O. DELGADO, et.al.,
                                                     )   [ECF Nos. 3, 7]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21          On April 5, 2019, Defendants removed this action from the Kern County Superior Court.
22          On April 15, the undersigned screened Plaintiff’s complaint and found that Plaintiff stated a
23   cognizable excessive force claim against Defendants Delgado, Romero, Brown, Jones, Negrete,
24   Dunnahoe and Riley. (ECF No. 3.) However, Plaintiff did not state a cognizable failure to protect
25   claim. The Court granted Plaintiff the opportunity to file a first amended complaint or notify the Court
26   of his intent to proceed only on the excessive force claim.
27          On May 3, 2019, Plaintiff notified the Court of his intent to proceed only on the excessive
28   force claim against Defendants Delgado, Romero, Brown, Jones, Negrete, Dunnahoe and Riley. (ECF
                                                         1
1    No. 7.) As a result, the Court will recommend that this action only proceed on the excessive force

2    claim ADA claim against Defendant Pfeiffer, and the failure to protect claim be dismissed for the

3    reasons stated in the Court’s April 15, 2019, screening order. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal,

4    556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler,

5    627 F.3d 338, 342 (9th Cir. 2010).

6             Accordingly, it is HEREBY RECOMMENDED that:

7             1.      This action shall proceed on Plaintiff’s excessive force claim against Defendants

8    Delgado, Romero, Brown, Jones, Negrete, Dunnahoe and Riley; and

9             2.      Plaintiff’s failure to protect claim be dismissed for failure to state a cognizable claim

10   for relief.

11            This Findings and Recommendation will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

13   after being served with this Findings and Recommendation, Plaintiff may file written objections with

14   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

16   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

17   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
19   IT IS SO ORDERED.

20   Dated:        May 6, 2019
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           2
